                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:18-cv-00641-MR

ADRIAN D. MURRAY,                )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
KENNETH BEAVER, et al.,          )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER comes before the Court sua sponte on the Court’s

partial denial of Defendants’ Motion for Summary Judgment.

      The parties are directed to notify the Court within fourteen (14) days of

this Order whether they consent for this Court to hold a judicial settlement

conference pursuant to Local Civil Rule 16.3(d) in an effort to settle this

matter without a trial.

      The parties are advised that, should a judicial settlement conference

being undertaken in this matter to facilitate settlement, there is no

requirement that the case settle through such a conference. Rather, if a

judicial settlement conference were unsuccessful, the matter would proceed

to trial. Should the parties not agree to a judicial settlement conference in

this matter, the matter will be set for trial to occur as soon as feasible.



        Case 3:18-cv-00641-MR Document 65 Filed 07/20/21 Page 1 of 2
                                   ORDER

     IT IS THEREFORE ORDERED that the parties shall notify the Court

within fourteen (14) days of this Order whether they consent to a judicial

settlement conference in this matter.

     IT IS SO ORDERED.


                             Signed: July 20, 2021




                                         2

        Case 3:18-cv-00641-MR Document 65 Filed 07/20/21 Page 2 of 2
